Citation Nr: 0918548	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  08-04 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected depressive disorder, not otherwise 
specified (NOS), and posttraumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected tinnitus, to include separate 10 
percent evaluations for each ear.




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1961 to 
December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 RO rating decision.  

In the June 2006 rating decision, the RO granted service 
connection for PTSD and recharacterized the Veteran's 
service-connected psychiatric disorder as depressive 
disorder, NOS, and PTSD.  

The issue of an increased evaluation for the service-
connected depressive disorder, NOS, and PTSD is addressed in 
the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The Veteran is shown to experience tinnitus, a disability 
which, under applicable legal authority, is assigned a single 
10 percent rating.  



CONCLUSION OF LAW

The claim for a disability evaluation in excess of 10 percent 
for the service-connected tinnitus is without legal merit.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.87 
including Diagnostic Code 6260 (2002-2008); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

As explained hereinbelow, the claim for an evaluation in 
excess of 10 percent for the service-connected tinnitus lacks 
legal merit.  As the law, and not the facts, is dispositive 
of that claim, the specific duties to notify and assist 
imposed by VCAA are not applicable.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  

In any event, the Veteran has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist.  


II.  Analysis

The Veteran is presently seeking an evaluation higher than 10 
percent for his service-connected tinnitus.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In claims for increased rating, however, VA must consider 
that a claimant may experience multiple distinct degrees of 
disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

As will be explained, the highest available rating for 
tinnitus is 10 percent, so there is no possibility of a 
staged rating higher than the assigned 10 percent for any 
period.  Accordingly, the requirements of Hart are not 
applicable to that claim.  

The Veteran has requested a rating in excess of 10 percent 
for his service-connected tinnitus.  The RO denied the 
request because there is no provision for assignment of a 
higher or separate rating of 10 percent for tinnitus in each 
ear.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify the existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court or 
Veterans Court) reversed a Board decision that found that, 
under pre-June 13, 2003 regulations, no more than a single 10 
percent rating could be assigned for tinnitus, whether 
perceived as bilateral or unilateral.  

The Court held that pre-1999 and pre-June 13, 2003, versions 
of Diagnostic Code 6260 required that VA assign dual 10 
percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  

The Federal Circuit reversed the decision of the Veterans 
Court in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  

Citing Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id.  

Finding that there was a lack of evidence suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.  

In light of the Smith decision, the present claim for a 
rating in excess of 10 percent for tinnitus must be denied 
under both the former and revised versions of the regulation.  
To the extent that disposition of this claim is based on the 
law, and not the facts of the case, the claim is denied based 
on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In making this determination, the Board has considered all 
arguments advanced on behalf of the Veteran.  The Board 
recognizes that the Veteran feels himself entitled to a 
higher disability rating.  Nonetheless, a higher evaluation 
for tinnitus is not warranted even providing full credence to 
the Veteran's assertions.  

The Board's findings are based on a schedular evaluation.  
The Board has also considered whether extraschedular 
evaluation is appropriate in this case.  

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2007).  

However, to afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  
The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, the level of severity and 
symptomatology of the Veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id.  

If the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the Veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.  

If the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
hereinabove, the final step requires that the case be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether the Veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  

Therefore, the Board is not required to remand the Veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

The claim for an increased evaluation in excess of 10 percent 
for the service-connected tinnitus is denied.  



REMAND

With regard to his claim for an increased evaluation for the 
service-connected depressive disorder, NOS, and PTSD, the 
Veteran is asserting that a 70 percent evaluation, at 
minimum, is warranted.  The Board finds, however, that 
further development is necessary, since the record lacks 
sufficient evidence upon which to decide the claim.  

First, the Veteran observed in his Notice of Disagreement 
(NOD) that a private (non-VA) psychiatrist had been treating 
him for 14 months.  Those treatment records, however, are not 
currently associated with the claims file.  

Therefore, remand is necessary to allow the RO an opportunity 
to obtain the missing private treatment records.  

Second, the Veteran was last afforded a VA examination in 
April 2006.  He contends that the VA examiner's assessment 
did not accurately reflect the severity of his service-
connected disorder.  By comparison, he notes a January 2006 
psychiatric evaluation report from a private (non-VA) 
psychiatrist.  

Accordingly, the RO should arrange for the Veteran to undergo 
a VA psychiatric examination in order to fully evaluate the 
current severity of the Veteran's service-connected 
depressive disorder, NOS, and PTSD.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  See 38 C.F.R. § 3.655.  

If the Veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file a 
copy of the notice(s) of the examination sent to him by the 
pertinent VA medical facility at which the examination is to 
take place.  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should give the Veteran another opportunity to present 
information and/or evidence pertinent to the remanded claim, 
in addition to that specified above.  

The RO's notice letter to the Veteran should explain that he 
has a full one-year period for response.  Further, the RO 
should advise the Veteran of the elements required to 
establish entitlement to an increased rating per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Hart 
v. Mansfield, 21 Vet. App.505 (2007), and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008)

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
readjudicating the remanded claim.  

Accordingly, the remaining issue is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to send the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claim on appeal.  

In particular, the letter should request 
that the Veteran provide the name(s), 
address(es), and approximate dates of 
treatment for all private (non-VA) health 
care providers having records relating to 
treatment for the service-connected 
depressive disorder, NOS, and PTSD.   

The RO's letter should advise the Veteran 
of the elements required by 
Dingess/Hartmann, Hart, and Vazquez-
Flores, as cited above, regarding a claim 
for an increased rating. The letter 
should advise the Veteran of the 
respective duties of VA and a veteran in 
procuring evidence, and should invite the 
Veteran to provide VA with any evidence 
in his possession relevant to his claim 
that is not already of record.  

2.  If the Veteran responds, the RO 
should make as many attempts as necessary 
to obtain any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159.  

All records/responses obtained should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
Veteran's response has expired, the RO 
should arrange for the Veteran to undergo 
a VA psychiatry examination to determine 
the current severity of the service-
connected depressive disorder, NOS, and 
PTSD.  

The entire claims file must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on the examination, the examiner 
should provide an assessment of the 
current severity of the Veteran's service-
connected depressive disorder, NOS, and 
PTSD, and should set forth all examination 
findings, along with a complete rationale 
for all conclusions reached, in a printed 
(typewritten) report.  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted by a 
complete review of the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority.  

If any benefit sought on appeal remains 
denied after readjudication, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no further action until otherwise 
notified, but he has the right to submit additional evidence 
and argument during the appropriate time period.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  




 Department of Veterans Affairs


